Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by USPN 9,789,215.
Regarding claim 1, ‘215 discloses a disinfection device (Col. 6 Lines 5-15, Col. 1 Lines 61-67) comprising a container (chamber containing liquid or gas, Col. 6 Line 6) having a wall that defines a chamber (The cover 34 may form a wall of the chamber, Col. 6 Line 7-8) and is formed of a material having a first refractive index (Col. 2 Lines 50-68); a light source (UV LED 1) having a top portion (38) and configured to transmit disinfection light to the wall of the container through the top portion, the top portion being formed of material having a second refractive index (Col. 3 Lines 12-44); a first index-matching element (36) directly contacting both the wall of the container and the top portion of the light source (Fig. 4), the first index-matching element being formed of material having a third refractive index; and the third refractive index being equal to or 
Regarding claim 2, the light source disclosed in ‘215 is a UV LED, Col. 3 Lines 1-12.
Regarding claim 3, ‘215 further discloses a detector 96 generating an electrical signal responsive to receiving a portion of disinfection light (Col. 6 Lines 34-50).
Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881